Citation Nr: 0910597	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-10 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the right heel secondary to the appellant's 
service-connected right knee disability.

2.  Entitlement to an increased evaluation for a right knee 
disability (instability), currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently rated as 10 percent disabling.

4.  Whether the reduction from ten to zero percent for a 
service-connected skin disorder in a rating action of August 
1993 by the agency of original jurisdiction contained clear 
and unmistakable error.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from August 1975 to 
June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Nashville, Tennessee.  In March 2008, the appellant testified 
at a hearing before the Board that was held at the RO.  A 
transcript of that hearing has been prepared and included in 
the claims folder for review.  

According to the evidence on file, a Motion to Advance on the 
Docket (AOD) was granted by the Board, due to good or 
sufficient case shown, in accordance with he provisions of 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 20.900(c) (2007).

In June 2008, all four issues on appeal were remanded to the 
RO via the Appeals Management Center (AMC) for the purpose of 
obtaining additional information and for providing the 
appellant the opportunity to present additional information 
with respect to his claim now before the Board.  The claim 
has since been returned to the Board for appellate review.  




FINDINGS OF FACT

1. The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The appellant is service-connected for a right knee 
disorder.  

3.  The appellant now suffers from a right foot/heel 
disability.  

4.  Medical evidence has been presented that etiologically 
links the appellant's current right foot/heel disability with 
his service-connected right knee disorder.  

5.  The appellant's right knee joint has been diagnosed by x-
ray as having arthritis.

6.  The appellant's right knee disability produces slight to 
mild restrictions in the range of motion of the knee.  
Additionally, there is mild instability of the knee.  

7.  In April 1993, the RO reduced the appellant's disability 
rating for a skin disorder from ten to zero percent.  

8.  The April 1993 action was based upon a VA medical 
examination and other medical records submitted by the 
appellant or contained in the claims folder.  

9.  The RO's April 1993 rating action was consistent with and 
supported by the evidence of record and the existing legal 
authority.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
the appellant's right foot disability was caused by or 
secondary to his service-connected right knee disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability, to include instability, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Codes 
5257, 5260, and 5261 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.104, Diagnostic Code 5010 (2008).

4.  The April 1993 RO's decision that reduced the appellant's 
disaibilty rating for a skin disorder from ten to zero 
percent is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

5.  The April 1993 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002) 
(formerly 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 
(1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in October 2004.  Additional letters were sent to the 
appellant in May 2006 and June 2008.  Moreover, over the 
course of this appeal, the appellant has been provided with 
VCAA type information in the numerous Supplemental Statements 
of the Case (SSOCs) that have been issued.  Nevertheless, the 
initial letter informed the appellant of what evidence was 
required to substantiate the claim for an increased 
evaluation and of his, and VA's, respective duties for 
obtaining evidence.  The letters that were later issued 
informed the appellant of what evidence as necessary to 
substantiate his claim for service connection.  The appellant 
was also asked to submit evidence and/or information in his 
possession to the AOJ.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board recognizes that it has a duty to assist the 
appellant in obtaining additional information that may 
benefit or support his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  The record indicates that the appellant did 
undergo VA examinations of his right foot and right knee and 
those results have been included in the claims folder.  It is 
noted that the most recent examination occurred in October 
2008.  The Board finds that the VA has met its duty to assist 
the appellant in obtaining a medical examination of the 
appellant.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself to this opportunity and 
provided testimony before the Board in March 2008.  During 
that hearing, the appellant described the symptoms and 
manifestations produced by his right knee and how they effect 
him daily.  The appellant also described his right foot 
disability and the purported incident that led to the right 
foot condition.  The appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant (and his 
representatives) have proffered documents and statements in 
support of the appellant's claim.  It seems clear that the VA 
has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC has 
substantially complied with the Board's most recent 
development instructions in the Board's June 2008 Remand for 
the issues discussed in this Decision.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The AMC did provide notice of the Dingess requirements to the 
appellant.  This occurred in May 2006.  Hence, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the appellant was provided pertinent 
information in the VCAA notice cited above and in subsequent 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs).  Moreover, a Vazquez specific letter was 
given to the appellant in June 2008.  He was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life OR that the applicable 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would be satisfied by the claimant demonstrating 
a noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result); the claimant was informed that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s); and examples of pertinent medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.

In the case currently before the Board, the Vazquez letter 
did make specific reference to the various diagnostic codes 
that can be used to evaluate a knee disability.  In Sanders 
v. Nicholson, No. 2006-7001 (Fed. Cir. May 16, 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.

The claimant and his representative have demonstrated that 
there was actual knowledge of what was needed to establish 
the claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).  The mere act of submitting 
evidence does not demonstrate actual knowledge.  See Vazquez-
Flores.  In this instance, the appellant demonstrated his 
awareness through the various submissions he has made to the 
VA over the long course of this appeal.  Also, he 
demonstrated actual knowledge when he was discussing with the 
Board the manifestations and symptoms produced by his 
condition when he gave testimony before the Board.  The 
appellant further insinuated through his written statements 
that he was aware of what was required in order for an 
evaluation in excess of 10 percent to be assigned.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the SOC and the SSOCs and the 
claimant was told why a higher rating was not warranted under 
the criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may have been a VCAA deficiency, the evidence of record 
is sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

I.  Service Connection

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2008), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The Court has 
held that when aggravation of a appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The appellant is service-connected for a right knee 
disability.  He has claimed that as a result of his knee 
disability he suffered a fall that led to a fracture of his 
right heel.  He maintains that "but for" his right knee 
disability, he would not have injured his right heel and 
foot.  Thus, he asks that service connection for the 
residuals of the fracture be granted.  

As a result of his claim and following the Board's review in 
June 2008, the Board requested that the appellant undergo an 
examination of the right foot in order to determine whether 
there was an etiological relationship between the right foot 
disability and the service-connected right knee disorder.  
Such an exam occurred in October 2008.  The examiner reviewed 
the appellant's available medical records including the 
claims folder and physically examined the appellant.  Upon 
completion of the exam, the doctor wrote:

	. . . His right knee condition was 
most likely the same when the heel injury 
(calcaneus fracture) occurred. . . . The 
question is whether or not the knee 
problem (for which he is [service-] 
connected) caused the fall, which in turn 
caused the heel fracture which in turn 
contributed to his current right heel 
condition [right calcaneus fracture 
(heeled) now with subtalar joint 
degenerative disease and peroneal 
tendonitis] . . . . 

	. . . There is nothing inherently 
significant about his knee condition from 
an orthopedic, biomechanic standpoint 
that would necessarily cause giving out 
of the knee and cause one to fall.  
However, pain in the knee, particularly 
patellofemoral pain that has been shown 
to inhibit quadriceps activation and can 
lead to leg weakness and make a fall more 
likely.  Arguments can be supported on 
each side of this issue, no one argument 
stronger than the other.

In conjunction with the appellant's claim, the appellant's 
known medical records have been obtained and included in the 
claims folder for review.  The voluminous amounts of medical 
documents do show treatment for various disabilities and 
disorders including a right heel condition.  These same 
documents do not however contain a medical opinion, that was 
based on a complete review of all of the medical records and 
the claims folder, that is contrary to the assertions made by 
the VA doctor in October 2008.  

In this instance, there is a VA medical opinion that might be 
considered equivocal in nature in that the examiner did end 
his hypothesis by stating that it was quite possible that the 
appellant's right foot disability was the result of his 
service-connected right knee disability.  When, after 
consideration of all evidence and material of record in a 
case, there is an approximate balance of positive and 
negative evidence regarding any material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); see also 38 C.F.R. § 3.102 (2008).  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  The Court pointed out in Gilbert that under the 
benefit of the doubt doctrine established by Congress, when 
the evidence is in relative equipoise, the law dictates that 
the appellant prevails.  In view of the foregoing, the Board 
finds that the evidence is, at least, in equipoise.  Because 
the evidence is in equipoise, and since the appellant is 
supposed to be afforded the benefit-of-the-doubt, the Board 
concludes that the appellant's right foot disability was 
caused by or the result of his service-connected right knee 
disability, and as such, service connection is granted.

II.  Increased Evaluations

The appellant has come before the Board asking that the RO's 
action of not granting increased ratings for his right knee 
disabilities be overturned and that ratings in excess of 10 
percent be assigned for a right knee disability and for 
arthritis of the right knee.  Disability evaluations are 
determined by the application of a schedule of ratings that 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2008) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.7 (2008) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issues before the 
Board, the appeal does not stem from the appellant's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court has also recently held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 506 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

The appellant's right knee condition has been assigned two 
separate ratings.  One disability rating has been assigned in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 5257 (2008) 
for instability of the knee and the other has been assigned a 
10 percent rating for arthritis in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 5010 (2008).

It is possible for an appellant to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a appellant with a 
service-connected facial injury sought an increased rating, 
the appellant's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2008).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).

Pursuant to Diagnostic Code 5257, slight impairment of either 
knee, including recurrent subluxation or lateral instability, 
will warrant a 10 percent evaluation.  38 C.F.R. Part 4 
(2008).  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment.  Id.

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides that the range of motion of the knee is zero degrees 
on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, 
Plate II (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a appellant's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2008).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2008).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2008).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
appellant's joint injury.  See DeLuca, 202 Vet. App. 202, 
206- 07 (1995).

Over the course of this appeal, the appellant has undergone a 
number of examinations of the right knee.  The results of 
those examinations have been included in the claims folder 
for additional review.  A snapshot of the results from those 
exams is provided below:



Date
Instabil
ity
Range of 
Motion
Swellin
g
Pain or Tenderness
12/7/2004
Good 
stabilit
y
0-110
Yes
Pain
12/9/2005
Slight 
laxity
0-120
None
Pain and 
Tenderness
6/8/2006
Unknown
Unknown
None
Pain and 
Tenderness
9/28/2006
None
0-135
None
Unknown
6/23/2007
None
0-130
None
Pain
11/8/2007
None
0-110
None
Pain and 
Tenderness
12/6/2007
Moderate 
instabil
ity
0-120
None
Pain
8/26/2008
Mild 
instabil
ity
0-100/122
None
Pain

Taking an overall view of the range of motion measurements of 
the right knee shows that there is some slight limitation of 
motion of the knee.  It has been reported that the 
restriction of flexion measures from 5 to 30 degrees, 
dependent upon pain.  Nevertheless, the appellant's 
limitation of motion alone does not warrant an evaluation in 
excess of 10 percent pursuant to 38 C.F.R. Part 4, Diagnostic 
Code 5261 (2008).  The appellant's extension has not been 
limited to 15 degrees.  His flexion has not been limited to 
30 degrees.  Such a limitation would qualify the appellant 
for a 20 percent disability evaluation pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 5260 (2008).  With regard to any 
instability of the knee, it has been reported over the years 
but the findings have been inconsistent.  That is, on one 
occasion, the examiner reported that there was moderate 
instability.  Nevertheless, the most recent exam report 
indicated, at best, mild instability.  Moreover, over the 
past four years, no instability or laxity of the right knee 
has been detected.  Additionally, there is no showing of 
ankylosis or dislocated cartilage with episodes of locking.  
In effect, the criteria for a rating in excess of a 10 
percent rating for right knee instability has also not been 
met.  

X-ray films do show evidence of degenerative changes.  The 
appellant does have some limitation of motion of the joint 
due to pain.  However, there is no evidence suggestive that 
the right knee incapacitates the appellant.  While he does 
suffer some limitation, there is no indication that he is 
unable to perform daily chores or activities or work.  There 
is no government or private medical evidence suggesting that 
the appellant suffers from occasional incapacitating 
exacerbations of the right knee.  Therefore, a disability 
evaluation in excess of 10 percent under 38 C.F.R. Part 4, 
Diagnostic Codes 5010 (2008), for the knee, is not warranted.

In other words, it is the conclusion of the Board that the 
appellant's overall level of functional impairment taken into 
consideration with the medical evidence in this case 
preponderates against finding that limitation of motion 
warrants more than the current compensable evaluation.  With 
regard to any instability of the knee, instability has 
longitudinally only been found to be mild and the appellant 
uses a brace to provide stability.  There is no showing of 
ankylosis or dislocated cartilage with episodes of locking.  
In effect, the criteria for a rating in excess of a 10 
percent rating for a right knee disability are not met under 
any pertinent Diagnostic Code.  The evidence is not so 
balanced that there is any doubt on this point that could be 
resolved in the appellant's favor.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008).

The Board further finds no basis for assignment of separate 
ratings for separate periods during the appeal period, as it 
finds that the appellant's service-connected right knee has 
not significantly changed during the appeal period.  See 
Fenderson, supra.

In reaching the above determination, the Board considered 
whether the appellant's  service-connected disability 
standing alone present an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the appellant's service-
connected right knee disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2008) are not met.

III.  Clear and Unmistakable Error

The remaining issue on appeal involves the appellant's claim 
of clear and unmistakable error.  Shortly after the appellant 
was released from active duty, he applied for VA compensation 
benefits.  Based on the appellant's service medical records 
and his application for benefits, service connection was 
granted for tinea of the hands and feet.  A rating action was 
issued in January 1983 that effectuated this findings and a 
noncompensable evaluation was assigned.

In the early 1990s, the appellant applied for an increased 
evaluation for his skin condition.  The appellant underwent a 
VA examination of the affected areas and that exam report was 
forwarded to the RO for review.  Based on the findings of the 
exam, the RO concluded that a compensable evaluation should 
be assigned for the skin disorder.  Hence, a 10 percent 
rating was assigned, effective May 29, 1991.  A little over a 
year later, the appellant underwent a dermatology 
examination.  That examination was dated November 1992.  The 
end diagnosis was recurrent tinea infection with residuals of 
the right hand, forearm, right foot, groin, and buttocks.  
The results were forwarded to the RO.

Upon reviewing the results, the RO informed the appellant in 
a letter dated April 16, 1993, that it was reducing the 
percentage of the skin disorder from 10 to 0 percent.  The 
appellant was informed that he could appeal that action if he 
so chose to do so.  The appellant expressed disagreement with 
the reduction and submitted additional information.  The RO 
reviewed the information presented, which was a pre-November 
1992 exam report, and concluded that the medical evidence 
presented did not show that the appellant was currently 
suffering from a skin disorder.  As such, the reduction was 
proper.  

The appellant was notified of the subsequent action via a 
letter issued in September 1993.  The appellant did not 
express disagreement with that letter decision.  He did not 
appeal to the Board nor did he request reconsideration of the 
RO's decision.  Hence, that action became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

The appellant has now come before the VA claiming that the 
reduction of the disability award of his service-connected 
skin disorder was in error.  The appellant expresses 
disagreement with how VA physicians and then the RO evaluated 
the facts before it.  Specifically, he contends that RO and 
medical personnel were wrong when they, for whatever reason, 
concluded that the appellant's skin disorder was dormant and 
not producing symptoms and manifestations that would support 
a 10 percent rating or higher.  He further maintains that the 
medical treatment records showed that his skin disorder had 
become worse, not better, and that the RO misinterpreted the 
information before it.  The appellant's claim involving clear 
and unmistakable error has been denied and he now has 
appealed to the Board for review.

Initially, the Board notes that it has been determined by the 
Court that the Veterans Claims Assistance Act of 2000 (VCAA), 
(West 2002) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
supplemental statement of the case along with notice letters 
have notified the appellant of the type of evidence needed to 
substantiate her claim involving clear and unmistakable 
error.  

Under 38 C.F.R. § 3.105(a) (2008), clear and unmistakable 
error requiring revision of a prior final rating action 
exists only where it appears "undoubtedly" that "[e]ither 
the correct facts as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); also, Glynn 
v Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. 
Brown, 8 Vet. App. 44 (1995); see, Crippen v Brown, 9 Vet. 
App. 412, 421 (1996) (the Court recognized in Russell, Glynn, 
and Mason that a viable claim of clear and unmistakable error 
must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

To claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  Also, broad allegations of 
failure to follow regulations or any other non-specific claim 
of error does not classify as clear and unmistakable error.  
See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. 
Brown, 6 Vet. App. 40 (1993), motion for review en banc 
denied Feb. 3, 1994 (per curium).  If a appellant raises 
clear and unmistakable error, there must be some degree of 
specificity as to what the alleged error is and, that if 
true, would be clear and unmistakable error on its face, with 
persuasive reasons given as to why the result would have been 
manifestly different but for the alleged error.  Id., Scott 
v. Brown, 7 Vet. App. 184, 191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a clear and unmistakable 
error was made, and reverse the prior decision.  Porter v. 
Brown, 5 Vet. App. 233 (1993); Olson v. Brown, 5 Vet. App. 
430; Russell v. Principi, 3 Vet. App. 310 (1992).

As a threshold matter, the appellant must make his/her claim 
of clear and unmistakable error with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40 (1993).  "It is 
the kind of error of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Id.  
"[S]imply to claim clear and unmistakable error on the basis 
that previous adjudications have improperly weighed or 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error."  Id.  It must 
be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable error 
claim is undoubtedly a collateral attack, the presumption is 
even stronger.  Id.

Turning to an analysis of the appellant's case, the Board 
finds initially that the RO's letter decision of April 1993 
is final since it was not appealed and is accepted as correct 
in the absence of clear and unmistakable error.  The 
appellant expresses disagreement with the assignment of a 
noncompensable evaluation and as such, how the RO evaluated 
the facts before it.  He has not argued that he submitted 
evidence that was ignored by the RO or that the RO 
incorrectly applied the law.  His representative has not 
claimed that the laws and regulations applicable to the 
evaluations of a service-connected disability were not 
correctly applied.  Instead, and in the Board's opinion, 
these allegations regarding the claimed clear and 
unmistakable error are essentially tantamount to mere 
disagreement as to how the facts were weighed or evaluated by 
the RO.  These general contentions are without merit, for 
purposes of the present claim, because they only advance 
arguments that cannot be considered clear and unmistakable, 
in that they do not conform to the Court's requirement to 
"assert more than a disagreement as to how the facts were 
weighed or evaluated."  Russell, at 313, Newman v. Brown, 5 
Vet. App. 99 (1993), and Fugo v. Brown, 6 Vet. App. 40 
(1993).  Thus, the Board finds that no valid claim of error 
as to this claim has been raised, and the claim is denied.

That is, it appears in this instance that the appellant is 
essentially requesting that the Board reevaluate the evidence 
and reach a different result than that concluded by the RO in 
April 1993.  However, although he clearly disagrees with how 
the facts were weighed and evaluated at the time of that 
decision, this is not tantamount to clear and unmistakable 
error.  See Russell, 3 Vet. App at 313.  The Board does not 
find that the statutory or regulatory provisions in effect at 
the time were incorrectly applied by the RO.  The failure to 
correctly apply an applicable law or regulation must be shown 
undebatably which is not demonstrated in this case.  Based on 
the foregoing, the Board finds that the April 1993 actions by 
the RO were supported by evidence and was consistent with the 
law and regulations then in effect.  No error is found.  

Hence, the Board finds that a properly pleaded claim of clear 
and unmistakable error has not been presented, and the 
establishment of a compensable evaluation for a skin 
disability via clear and unmistakable error must be denied 
because of an absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995), 
citing Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, in Sabonis v. Brown, 6 Vet. App. 426, 430, the 
Court held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  However, in Simmons v. Principi, 
17 Vet. App. 104, 115 (2003), the Court held that where the 
basis for the Board's decision denying a claim of clear and 
unmistakable error in a rating decision is the appellant's 
failure to plead clear and unmistakable error with the 
specificity required by Fugo, 6 Vet. App. 40, the remedy is 
dismissal without prejudice, and not denial.  The appellant's 
arguments amount to no more than a dispute over how the RO 
weighed the evidence in this claim.  Inasmuch as Fugo held 
that a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication does not meet the 
restrictive definition of clear and unmistakable error, the 
Board will dismiss the appellant's claim.


ORDER

1.  Entitlement to service connection for the residuals of an 
injury to the right heel secondary to the appellant's 
service-connected right knee disability is granted.

2.  Entitlement to an increased evaluation for a right knee 
disability (instability) is denied.

3.  Entitlement to an increased evaluation for arthritis of 
the right knee is denied.

4.  The claim of clear and unmistakable error in the April 
16, 1993, rating decision that reduced the disability rating 
of the appellant's service-connected skin disorder from ten 
to zero percent is dismissed without prejudice.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


